Case 6:21-cv-00280-JDK-KNM Document 1-1. Filed 07/20/21 pase Yor Hagero #63"

 

OFFICE USE ONLY

 

  

 

 

 

 

 

 

 

 

 

 

AY ALA
Vexas Depar ft OF Cr iminal Justice | Grievance eno /¥ a ie 4
OAD
go oF Tre UGI Recd Date: SEP 3 ae te
. & od S , 2 1% nhs
SEP Z OFFENDER uo REGRIVED SEP 2 1200
GRIB VANCE FORM _j0-8S-BOSD
Date Due: et
OWieuder Mame: ISho Weight TDCI inte 30 _ srevane
vos Poluaslsy spivspnnpase= Vt ad
vei: Polons _.. Housing Assiguiients G -
Usit where incident occurred: Qele Lt / = i Extension Date:
i Ca
#
You must atiach the campleted Step | Grievance thai has been signed by the Warden for your Step 2 appeal to be
accepted. tou mey not appeal to Step 2 with a Step 1 that has “heen 4 returned unprocessed.
Give reason for appeal (Be Specific). J ami dissatisfied with ihe response at Step 1 because...

 

Ain NOL TASH will MY Se \ Coase Hecduse, s'Ve Filed efor gratin ces
in Cedards Jo me loeieg Towed While On frokGive costedye None of thm
\were_re eS Ponded to, LOS RAHA 5} OP +o Get killed by Gn oti cer ET
Gumpt loskmy Vie dyn inchs The moun Jerence lady pHs amy cc

 

 

 

 

 

Comin} Ons, she dds ae of He wamaks who hod me stabbed eucnythyg
Thal wo said She went loti Grd old phe iamoades Who Wied fo ASL me,
“Tht Qeiuce OPC on Bet Relaliodes aghiast me bj NOt ceedin9
or FiNa5 Oy 4rievdnce hods AgeicSt the law ad a violation ot
ue (eth prmendment | Covel and musa Yonishment md Avil aber
of dur Process, Thee People are So CoccuoP} its almos! unbelievable
Mey AEN Se Comins. They dant Sollow Procedure they cefalate
when Jou hQue A leg hmale 4rcugce Or Problema. Thby ork With
inMaARS Fo aes sou Mort. They Aes oy Gc Cuaaces and eu dene, Thes/ wen
WAMAKS when \o) tell aotha ty. b Should not ha +o Make Copies Ad
have My MMi ly send Copies Jo The NC Mrdment of JUsHCe, A CORY
OF ANS Aridvace hay been sent Jo MY Molec tO make More CAS On Goes
jo Te kePatment of sushce one P Oscar Mendo7ZAs This Grievance Os
held oP on COneca at 12,098 thd Wattnesed by th of ficeg
Plase do nok kSkoy nis evidence that Cw ld be Used in_ A Comic]
| Anveshodhon bay re FO T PRS 1S my Fit 56 Cuine On thS morher
‘none ase beeen esPane, fo Plc Ay Tor the ety of Iw bj cles CthLeans

i-128 Front (..- d 1-20 OUR SIGNATUR aE EIS REQU JIRED ON BACK GF THIS FORKS (OVER)

 

Append x G
Case 6:21-cv-00280-JDK-KNM Document 1-1 Filed 07/20/21 Page 2 of 2 PagelD#: 7

b lease AS Srieuace Jo through d hive Limely Filed aqeunces |
Finca the doe Mee inc donee accured SK\l_Ad response. onhy Aestros ped
Paper works Plane Stor of Press me and (eSond le My Ovtcry my {oui
1D_ANSD In Geno Pre Ace TOAST ill nok Ste Wil | A. mt @ (esftnse
WV RY TheOnS HeCCesary |

Offender Signature: het alt Date: g Ge d-=ho

Grievance Response:

LY

 

An emergency investigation was conducted into your allegations. Said incident on 2/26/20 was confirmed and you
were seen by medical immediately. A unit transfer was expedited, and you are now assigned to the Polunsky unit.

No further action is warranted. —

 

 

M. LEWANDOWSK!

‘Signature Authority:

Date:

 

>
£3
meet
PS
Pa
Fd
io

ad
eet

 

 

Returned because: “Resubmit this form when corrections are made.

 

OFFICE USE ONLY

 

Initial Submission CGO Initiais:
[-] 4. Grievable time period has expired. Date UGI Recd:_
(| 2. Iegibie/Incomprehensible.* Date CGO Reed:

. Originals not submitted. * ~

. Inapprepriate/Excessive attachments.*

. Inappropriate.*

CGO Staff Signature:

 

   
 

4-128 Bac

. Malicious use of vulgar, indecent, or physically threatening language.

 

 

(check one) Screened

Comments:

Improperly Submitted

 

Date Returned to Offender:
24 Submission
Date UGI Recd:

CGO Initials:

 

Date CGO Recd:

 

. (check one) Screened

Comments:

improperly Submitted

 

Date Returned to Offender:
+* Submission
Date UGI Recd:

CGO Initials:

 

Date CGO Recd:

 

(check one) Screened :

Comments:

Improperly Submitted

 

Date Retumed to Offender:

 

Appendix G

 

 
